Citation Nr: 1621441	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  14-24 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to October 27, 2010, for the award of service connection for coronary artery disease (CAD).

2.  Entitlement to a disability rating in excess of 10 percent for CAD from February 1, 2011.

3.  Entitlement to an initial disability rating in excess of 40 percent for intervertebral disc syndrome with degenerative arthritis with sciatic nerve involvement, to include whether increased ratings are warranted for right lumbar radiculopathy and left lumbar radiculopathy each currently rated 10 percent disabling.

4.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) , to include a total rating based upon individual unemployability due to service-connected disability (TDIU).

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for vertigo.

8.  Entitlement to service connection for acid reflux.

9.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1968 to June 1973 and from August 1973 to August 1975.  His awards and decorations include the  Purple Heart Medal for injuries received in combat in the Republic of Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and a July 2013 rating decision of the VA RO in St. Petersburg, Florida.  During the course of this appeal, jurisdiction over the Veteran's claims was transferred from the Winston-Salem RO to the St. Petersburg RO when the Veteran moved his residence to Florida.

The November 2011 RO rating decision includes determinations granting service connection for CAD, intervertebral disc syndrome with degenerative arthritis with sciatic nerve involvement, and PTSD.  Subsequent decisions during the course of this appeal revised the initial ratings and some effective dates associated with those grants.  December 2011 and June 2014 rating decisions revised the effective date for the award of service connection for CAD such that the effective date currently assigned is October 27, 2010.  As the Veteran was awarded the maximum schedular rating of 100 percent rating for the period prior to February 1, 2001, it will not be addressed further.

The June 2014 rating decision also awarded a partial grant of the Veteran's appeal for a higher initial rating for PTSD, revising the initial rating from 50 percent to 70 percent.  Additionally, the June 2014 rating decision awarded separate compensable ratings for radiculopathy of the lower extremities associated with the service-connected back disability (10 percent for left lower extremity and 10 percent for right lower extremity); the Veteran has attempted to initiate a new and separate appeal for increases in the radiculopathy ratings, but the Board finds that these ratings are already before the Board for review as part of the back disability rating issue on appeal (as the rating criteria for the back disability contemplate separate ratings for neurological manifestations such as radiculopathy).  The issues on appeal have been characterized to reflect the pertinent revisions and partial grants in rating decisions during the course of the appeal.

As discussed below, the evidence of record includes an indication that the Veteran may be unemployable due to his service-connected PTSD on appeal.  The Board considers TDIU as a component of a claim for higher rating when the Veteran presents evidence of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  This aspect of the claim in appellate status is further discussed in the remand.  However, a claim for a TDIU rating otherwise due to the Veteran's service-connected disabilities is a separate claim, which the Veteran has not raised and has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 19.9(b) (2015).  Should the Veteran wish to file a claim for TDIU based on his combined disabilities, he is advised to file the VA claim form specific to TDIU. (VA Form 21-8940).

The issues of entitlement to increased ratings for CAD, back disability, and PTSD, as well as the issues of entitlement to service connection for vertigo, acid reflux, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran suffered a myocardial infarction with medical evaluation revealing CAD with multiple blockages on October 27, 2010.

2.  The Veteran filed an original claim for service connection for ischemic heart disease associated with exposure to tactical herbicide agents which was received at the RO on December 13, 2010.

3.  The Veteran did not file a formal or informal claim for entitlement to service connection for ischemic heart disease prior to December 13, 2010.

4.  The effective date of the applicable liberalizing law that added ischemic heart disease to the list of diseases presumptively associated with herbicide exposure is August 31, 2010.

5.  The Veteran has bilateral hearing loss related to his in-service combat noise exposure.

6.  The Veteran has tinnitus related to his in-service combat noise exposure.


CONCLUSIONS OF LAW

1.  An effective date of August 31, 2010, but no earlier, for the award of service connection for CAD is warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.114, 3.400 (2015).

2.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

3.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claims.  However, concerning the hearing loss and tinnitus service connection claims, inasmuch as the benefits sought are being granted there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.  The Veteran's claim seeking an earlier effective date for the award of service connection for CAD is also being granted to the earliest date available under the law consistent with the uncontested facts of the case.  Discussion of VCAA notice is not required for this matter because the extent of the claim seeking a further earlier effective date cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the grounds of the lack of legal merit or the lack of entitlement under the law).

To the extent that this Board decision denies a further earlier effective date, the matter is resolved as a matter of law.  There is no dispute in this case as to the underlying facts as reflected by the evidence.  When the law and not the evidence is dispositive of the claim, the VCAA is not applicable.  See Mason v. Principi, 16 Vet.App. 129, 132 (2002) (quoting 146 CONG.REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. Rockefeller)); Smith (Claudus) v. Gober, 14 Vet.App. 227 (2000, aff'd, 281 F.3d 1384 (Fed.Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As the law regarding assignment of an effective date for a claim is dispositive in the instant claim, the VCAA is not applicable and no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Effective Date for Award of Service Connection for CAD

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  However, if a claim is received within one year from the date of discharge or release from service, the effective date of an award for disability compensation to a Veteran shall be the day following the date of discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2); see also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).

Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation states that the effective date of an evaluation and an award of compensation based on a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(r).

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  In no event shall the increase be retroactive for more than one year from the date of application for the award or the date of administrative determination, whichever is earlier.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the Veteran met all the criteria of the liberalizing law or issue at that time.  38 C.F.R. § 3.114(a)(3).

In December 2010, the Veteran filed an original claim of service connection for CAD.  The claims file does not contain any communication from the Veteran that may be reasonably construed as a formal or informal claim of entitlement to service connection for ischemic heart disease received by VA prior to October 8, 2010.  See 38 C.F.R. §§ 3.151, 3.155.

A November 2011 RO rating decision awarded service connection for CAD and assigned an effective date.  A December 2011 RO rating decision found that there was clear and unmistakable error (CUE) in the assigned effective date and revised the effective date for the award.  During the course of this appeal, the RO issued a June 2014 rating decision that again revised the assigned effective date to the currently-assigned date of October 27, 2010.

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  That is, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease.  See 38 C.F.R. § 3.816.

According to 38 C.F.R. § 3.816(b)(2) a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991.  Ischemic heart disease was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include coronary artery disease.  Id.  Given the foregoing, the Board concludes the Veteran is a Nehmer class member as defined in the law.

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1) and (c)(2).  When none of the requirements of 38 C.F.R. § 3.816 are met, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816(c)(4).

As discussed above, 38 C.F.R. § 3.400 provides that the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  Review of the medical evidence in this case indicates that the Veteran had been diagnosed with ischemic heart disease prior to December 13, 2010, the date on which his earliest claim for service connection was received (the Veteran suffered a myocardial infarction on October 27, 2010).  As the date of receipt of claim in December 2010 is later than the date entitlement arose, the Veteran is not entitled to an effective date earlier than October 27, 2010, under the provisions of 38 C.F.R. § 3.400.  Thus, the only remaining avenue for an earlier effective date in this case is through 38 C.F.R. § 3.114.

Under this regulation, if the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  In no event shall the increase be retroactive for more than one year from the date of application for the award or the date of administrative determination, whichever is earlier.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).

In this case, the Veteran's original claim for service connection for ischemic heart disease was received approximately two months after the effective date of the applicable liberalizing law that added ischemic heart disease to the list of disease presumptively associated with herbicide exposure.  See 75 Fed. Reg. 53, 202 (August 31, 2010).  In other words, his claim was reviewed by VA at his request within one year from the date on which the law went into effect, and falls under the provisions of C.F.R. § 3.114(a)(1), which provides that benefits may be authorized from the effective date of the law.  

The Veteran suffered his first myocardial infarction on October 27, 2010, revealing the presence of significant CAD diagnosed at that time and requiring the placement of two stents (with a third added thereafter).  This is confirmed by the medical evidence of record, including in December 2010 and March 2011 Disability Benefit Questionnaire forms completed by the Veteran's private physicians.  The revelation of significant CAD less than two months after the effective date of the liberalizing law upon which the grant of service connection for CAD was based effectively raises the question of whether the Veteran is shown to have had CAD on August 31, 2010.  There is no contemporaneous medical evidence showing such a diagnosis prior to October 27, 2010, nor does any other medical evidence of record specifically state that the Veteran had CAD prior to October 27, 2010.  However, considering the progressive nature of CAD and the circumstances in which the Veteran's CAD was revealed in October 2010 with multiple substantial blockages, the Board finds that reasonable doubt may be resolved in the Veteran's favor in finding that, in fact, the Veteran had CAD on August 31, 2010 (less than two months preceding the heart attack).

Given the foregoing, an effective of August 31, 2010 may be assigned to the award of service connection for CAD, as this date is the effective date of the law that added ischemic heart disease to the list of disabilities presumptively associated with herbicide exposure.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).

The Board recognizes the Veteran's argument, presented in his February 2015 written statement, that "[m]y Ischemic Heart Disease (Coronary Heart Disease) did not start on August 31, 2010.  It started according to the VA with my exposure to Agent Orange and my exposure to Agent Orange was in 1969."  As noted by the Veteran, the fact that the Veteran's ischemic heart disease existed prior to August 31, 2010 and was incurred during service is not in dispute in this case.  Even accepting the facts the Veteran directs attention to, the effective date for assignment is determined by application of the laws and regulations as discussed above.  The Board understands the Veteran's belief that an earlier effective date would be more just; however, the Board is awarding the earliest effective date permitted under the applicable laws and regulations governing the assignment of effective dates.  The Veteran's request for a further earlier effective date essentially relies upon an  appeal for an award on an equitable basis (i.e., a sense of fairness and just due).  The Board understands the appellant's contentions; however, the Board may only grant entitlement to VA benefits authorized by law, and does not have authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994) ("no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

In summary, the Board finds that an earlier effective date of August 31, 2010 is warranted for the grant of service connection for ischemic heart disease in this case.  To this extent, the appeal is granted.  There is no legally valid basis presented in this case for the assignment of any effective date prior to the date of the August 31, 2010 change in the law upon which the grant of the Veteran's December 2010 claim for service connection was based.  The Board finds that the earliest possible effective date for the award of service connection for ischemic heart disease is August 31, 2010, and that the claim for a further earlier effective date (earlier than August 31, 2010), must be denied.

Service Connection for Hearing Loss and for Tinnitus

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease, injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Some chronic diseases (to include sensorineural hearing loss and tinnitus, as organic diseases of the nervous system) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for the aforementioned disabilities).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  When certain chronic diseases are at issue, such as sensorineural hearing loss and tinnitus, or any other disease enumerated at 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), a claimant may establish entitlement to service connection based on a demonstration of continuity of symptomatology.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the Veteran is recognized to have served in combat during the Vietnam War, and he was awarded the Purple Heart Medal for injuries received in combat.  In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).

Pertinent case law provides, however, that 38 U.S.C.A. § 1154(b) does not create a  presumption of service connection for a combat veteran's alleged disability, and that the veteran is required to meet the evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

The Board accepts the Veteran's testimony with regard to his exposure to significant acoustic trauma during his military service.  An essential determination, then, is whether the Veteran is shown to currently suffer from hearing loss meeting VA's standards to be considered disabling.

In this case, the Veteran has submitted a March 2010 private audiogram that shows the Veteran's hearing thresholds in both ears to well exceed the VA requirements to be considered disabling.  This report appears to have been prepared in connection with the issuance of hearing aids.

In April 2011, the Veteran was afforded a VA fee-basis audiology examination.  The report of this examination shows hearing threshold data and speech recognition testing data that appear to numerically well exceed the VA requirements to be considered disabling for both ears (for both the audiometric thresholds and the speech recognition scores).  However, the April 2011 VA fee-basis examiner concluded that "a diagnosis is not possible because this exam is not adequate for rating purposes.  Responses to pure-tones were inconsistent and not in agreement with speech testing."  Another examination with the same provider was conducted in May 2011, again with the hearing threshold data and speech recognition testing data that appear to numerically well exceed the VA requirements to be considered disabling for both ears.  Again, the examiner concluded that "[n]o diagnosis can be made due to the exam not being adequate.  Responses were not reliable."

The evidence in this case presents a significant element of uncertainty, as the Veteran's VA fee-basis examination results have been twice deemed inadequate to confirm a diagnosis of hearing loss.  However, even considering the VA fee-basis examination results to be inadequate to confirm a diagnosis of hearing loss for VA purposes, there remains the March 2010 private audiogram that shows the Veteran's hearing thresholds in both ears to well exceed the VA requirements to be considered disabling; the March 2010 private audiogram is not clearly indicated to have been deemed inadequate or unreliable.  The Board acknowledges that there is uncertainty as to the details of the Veteran's audiometric and speech recognition testing data, but notes that the March 2010 private audiogram reasonably appears to be a valid report showing hearing loss at least meeting the VA criteria to be considered disabling.  No evidence of record specifically indicates that the Veteran does not suffer from hearing loss disability; the VA fee-basis examination reports simply indicate that the 2011 results were inadequate to accurately evaluate the Veteran's hearing acuity.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is shown to have a current hearing loss disability for VA compensation purposes.  

The remaining question, then, is whether there is a nexus between the current hearing loss disability and the Veteran's in-service acoustic trauma.  There is no medical opinion addressing the question of the etiology of the Veteran's hearing loss in this case (as the VA fee-basis examiner's analysis stopped with the finding that the examinations were inadequate to confirm the hearing loss).

As noted above, the Veteran has established that he was exposed to significant acoustic trauma during his combat service in Vietnam.  The April 2011 VA fee-basis examination report shows that the Veteran described: "he was exposed to high levels of noise for extended periods of time from large artillery gun fire missions.  He reports that after they would finish, his ears would ring and he would have difficulty hearing."  The Veteran also reported that he "did not use any hearing protection" and "fired weapons with both hands."  Notably, the Veteran's post-service history featured: "(1) Real estate sales without hearing protection .... (2) mortgage lender without hearing protection...."  The Veteran also reported that he has "used power tools with hearing protection being used," and he "has no family history of ear disease, no previous history of ear disease, no history of head trauma, and no history of ear trauma."

The Board has considered whether additional development may be warranted to resolve the uncertainties regarding diagnosis and etiology in this case, but the Board finds that resolution of reasonable doubt in the Veteran's favor permits a final decision at this time.  The Veteran's testimony regarding first experiencing hearing loss following acoustic trauma during service in considered credible and suggests that the in-service acoustic trauma may be causally connected to his hearing loss.  There is no evidence or information of record that specifically indicates that the Veteran's claimed hearing loss may be due to any other etiology, and there is no indication of significant acoustic trauma in the Veteran's post-service history.  (The Board also notes that, as discussed below, the evidence of record otherwise supports resolution of reasonable doubt in the Veteran's favor with regard to finding that the Veteran's combat service is causally connected to the Veteran's other auditory sensorineural disability of tinnitus; the grant of service connection for hearing loss is consistent with the grant of service connection for tinnitus discussed below.)

The Board finds that the Veteran was exposed to acoustic trauma during combat service, experienced the onset of hearing loss associated with such trauma, and that resolution of reasonable doubt in the Veteran's favor permits findings that he (a) currently suffers from bilateral hearing loss disability and (b) that such hearing loss is etiologically linked to his acoustic trauma during combat service.  Resolving any remaining reasonable doubt in the Veteran's favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board concludes that all the requirements for establishing service connection are met, and that service connection for bilateral hearing loss is warranted.

[The Board notes that the findings in this decision do not change the fact that the VA fee-basis examination results have been deemed by the examiner to be inadequate to reliably assess the extent of the Veteran's hearing loss.  The matter of accurately determining the extent of the Veteran's hearing loss disability shall be addressed in the course of the downstream assignment of disability ratings for the Veteran's hearing loss.]

The Board now turns its attention to the claim of entitlement to service connection for tinnitus.

As discussed above, the Board finds that the Veteran was exposed to significant acoustic trauma during service.  The Veteran told the April 2011 VA fee-basis examiner that the tinnitus is "constant" and that it  "began in 1969 .... when he was exposed in the military to loud explosions on a continuous basis."

Notably, tinnitus is a disability that is eminently capable of observation by the person experiencing it, and generally is not capable of objective verification.  Therefore, lay evidence is competent evidence to establish the existence of tinnitus, and credible testimony is probative evidence to establish when tinnitus began and continuity of symptoms since.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

One way of substantiating a claim of service connection for a chronic disability such as tinnitus is by showing that the claimed disability became manifest in service, and has persisted since.  See 38 C.F.R. § 3.303(b).  The Veteran's statements have related the onset of his tinnitus to the time of his exposure to explosions during combat service in Vietnam.  The Board finds the Veteran's statements regarding onset and persistence of tinnitus since service credible.  Resolving any remaining reasonable doubt in the Veteran's favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board concludes that all the requirements for establishing service connection are met, and that service connection for tinnitus is warranted.



ORDER

An effective date of August 31, 2010, but no earlier, is granted for the award of service connection for CAD.

Service connection for bilateral hearing loss is granted.

Service connection for  tinnitus is granted.


REMAND

Increased Rating for CAD

The Veteran is currently assigned a 10 percent rating for CAD on the basis of findings presented in a Disability Benefits Questionnaire (DBQ) completed by the Veteran's private medical provider in March 2011; the DBQ describes a December 2010 diagnostic exercise test revealing a workload capacity of 14.3 METs with the examiner's finding (indicated by checkbox) that the Veteran's workload capacity was ">7-10 METs."

More than five years have passed since the medical testing that the 10 percent rating assignment is based upon, and the Veteran has submitted additional pertinent medical evidence during this period suggesting an increase in the severity of the Veteran's CAD.  A March 2012 private medical report from Mission Cardiovascular Diagnostics presents a "Stress Findings" section showing "[a] total of 7 METS was achieved."  The Board briefly notes that this test result suggests a lesser workload capacity (suggesting increased severity of disability) that may meet the schedular criteria for an increased rating for CAD.

The March 2012 private medical report suggests an increase in the severity of the Veteran's CAD relative to the earlier evidence that served as the basis of the rating currently assigned (and another four years have passed since the March 2012 private medical report).  VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Board finds that a new VA examination is warranted to assess the current severity of the Veteran's CAD.

Increased Ratings for Back Disability (Intravertebral Disc Syndrome) and Radiculopathy of the Right and Left Lower Extremities

The rating currently assigned for the Veteran's service-connected back disability is based upon the findings of a VA fee-basis examination report dated in April 2011.  The separate ratings for related lower extremity radiculopathies were originally awarded in a June 2014 RO rating decision, effective from March 2010.  In April 2015 the Veteran's representative submitted a written statement asserting: "Veteran's radiculopathy has increased in severity over the past five years."  In light of the assertion of increased severity in the radiculopathy and the length of the time that has passed since the April 2011 VA examination report, a new VA examination to evaluate the disability is warranted.  As the Veteran's radiculopathy is a manifestation of his back disability, the development of new updated medical evidence concerning the radiculopathy is expected to be pertinent to the issue of determining the severity of the back disability.  Accordingly, a remand for a new VA examination to evaluate the severity of the Veteran's back disability and radiculopathies is warranted at this time.

PTSD Rating

The Board finds that the record raises the issue of entitlement to a TDIU rating due to PTSD.  A May 2011 VA psychiatric examination report notes that the Veteran "is not working and has not worked for 18 months.  He was employed as a mortgage lender for 20 years."  The report notes that the Veteran had "conflict with supervisor" and the Veteran "contends the unemployment is due, primarily, to the effects of a mental condition because irritability and conflict with others due to PTSD led to losing employment."  This statement, in addition to some other indications of record, raise the issue of entitlement to TDIU in connection with the PTSD rating issue.  See Rice, 22 Vet. App. at 453-54.

As the claim for an increased initial rating also includes a claim of entitlement to TDIU, and as the Veteran has not been afforded a VA PTSD examination for compensations rating purposes since May 2011, development of the evidence addressing the Veteran's functional impairment from PTSD is warranted in this case.

Service Connection for Vertigo

Service connection is warranted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish secondary service connection for a disability there must be evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In a February 2015 statement, the Veteran's representative argued that "VA failed to sympathetically develop the Veteran's claims when it did not consider whether Veteran's vertigo was secondary to his CAD."  This statement expresses a new theory of entitlement to service connection for vertigo on a secondary basis, and raises a medical question (whether the vertigo may be caused or aggravated by the Veteran's CAD) that has not previously been addressed in this case.  The Veteran's representative also argued: "The VA also did not consider or address whether Veteran's vertigo may be the residuals of the head injury and trauma he experienced while he was in service."  A VA examination with medical opinions to address the medical questions raised by these contentions has not yet been provided to the Veteran.  The Board finds that a remand for such an examination is warranted.

Service Connection for Acid Reflux

The Veteran was afforded a VA examination with medical opinion in June 2013 to address the medical questions regarding his claim for service connection for acid reflux.  The Veteran contends that he suffers from acid reflux secondary to service-connected disabilities (to include as due to the medicine used in the treatment of service-connected disabilities).  The June 2013 VA examination report does not appear to adequately address the medical questions raised in connection with this claim.  The June 2013 VA examination report indicates that the "hiatal hernia exam was not fully completed as the claim does not involve an in service event."  The June 2013 VA examiner then concludes that "there is no evidence of GERD/hiatal hernia.  Opinion is moot."  The June 2013 VA examiner then notes that the Veteran's cardiology records "indicat[e] a history of reflux," but that "the existence of either condition would not be caused by medications as both conditions are due to anatomical defects."

Among other potential concerns, the Board notes that the June 2013 VA examination report limits its analysis to consideration of the question of whether the Veteran's claim acid reflux symptoms may have been "caused" by medications for service-connected disabilities.  The Board finds that the June 2013 VA examination report is inadequate on at least this basis, as it fails to address the question of whether the Veteran's claimed acid reflux symptoms may be aggravated by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 449 (1995).  The Board recognizes that the June 2013 VA examiner considered the request for an etiology opinion to have been rendered "moot" by the examiner's finding that there was no evidence of diagnosed disability, but the VA examiner's finding in this regard is clouded by the fact that the report shows that the "exam was not fully completed...."  Under the circumstances, the Board finds that a remand for a new VA examination is warranted to obtain an adequate report of medical findings and opinions addressing the unresolved medical questions raised in connection with this issue.

Service Connection for Erectile Dysfunction

The June 2013 VA examination report addressing the claim for service connection for erectile dysfunction concludes that the Veteran's erectile dysfunction is not "secondary to medications prescribed for his CAD or PTSD."  The opinion does not appear to be adequate with regard to addressing whether the erectile dysfunction may have been aggravated by such medications.  The United States Court of Appeals for Veterans Claims (Court) held that "it is a big stretch of the English language to construe the phrase 'no etiological relationship ...' as encompassing aggravation."  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  It does not appear that the June 2013 VA examiner's statement that the Veteran's erectile dysfunction is not "secondary" to service-connected disabilities encompasses consideration of aggravation.  It clearly does not contemplate aggravation any more clearly than the Court's disapproved example.

In any event, the Veteran's representative has presented a new theory of entitlement, suggesting that the Veteran's erectile dysfunction may be caused or aggravated by long term use of medication for the service-connected back disability dating back to the Veteran's military service.  The June 2013 VA examination report provides an opinion finding that the erectile dysfunction is not "secondary to medications prescribed for his CAD or PTSD," because the Veteran "had ED prior to PTSD meds and ... ED preceded his treatment for [heart disease]."  The Veteran's representative now directs attention, in a February 2015 written statement, to the medication for the Veteran's longstanding back disability: "Veteran's back condition has existed since his time in service, and he has been taking medication for his back condition during that period of time."  This and other contentions presented by the Veteran and his representative reasonably raise medical questions concerning secondary theories of entitlement that have not been adequately addressed or resolved by the medical evidence of record.  Under the circumstances, the Board finds that a remand for a new VA examination is warranted to obtain an adequate report of medical findings and opinions addressing the unresolved medical questions raised in connection with this issue.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send a VCAA notice letter to the Veteran and his representative notifying them of the information and evidence necessary to substantiate a claim for TDIU.  As part of the notice, the AOJ should ask the Veteran to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based in Unemployability).  The Veteran and his representative should have an opportunity to respond.  Then the AOJ should complete any further development deemed indicated by the responses received.

2.  The AOJ should secure for the record copies of complete updated clinical records (any not already of record) of all VA and/or private treatment the Veteran has received for his disabilities on appeal.  If the Veteran has received private treatment, the AOJ should ask the Veteran to provide the releases necessary for VA to secure the records of such treatment.

3.  After the record is determined to be complete, the AOJ should schedule the Veteran for an examination by an appropriate specialist to determine the nature and etiology of his complaints of dizziness/vertigo.  The Veteran's claims-file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be conducted.  Based on review of the record, the examiner should provide an opinion that responds to the following:

(a) Please identify the likely etiology for each disability entity diagnosed as manifesting in dizziness/vertigo; specifically, is it at least as likely as not (a 50% or greater probability) that such disability was incurred in or had onset during active duty service (to include in connection with his combat injuries), or that it is otherwise causally related to the Veteran's active duty service.

(b) For each disability diagnosed in connection with the Veteran's complaints of dizziness/vertigo, the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that such disease was either (i) caused by or (ii) aggravated by (increased in severity due to) any of the Veteran's service-connected disabilities (PTSD, IVDS, and CAD) or by use of medication to treat a service-connected disability.

(c) If the opinion is to the effect that a service-connected disability (or medication for such disability) did not cause, but aggravated, a diagnosed disability manifesting in dizziness/vertigo, please identify, to the extent possible, the degree of additional disability (pathology/impairment) resulting from such aggravation, indicating the "baseline" severity of such disability prior to any aggravation by a service-connected disability and the level of severity existing after the aggravation occurred.

The examiner must explain the rationale for all opinions in detail (regarding causation and regarding aggravation), citing to supporting clinical data and/or medical literature, as appropriate.  The examiner should take into consideration that the Veteran is competent to report in-service and post-service symptom experiences.

4.  After the record is determined to be complete, the AOJ should arrange for a gastroesophageal diseases examination of the Veteran to determine whether he has a gastroesophageal disability, to include gastroesophageal reflux disease (GERD), acid reflux, or hiatal hernia, that is secondary to any service-connected disability (or secondary to the use of any medication prescribed to treat his service-connected disabilities).  Based on examination of the Veteran and review of his record, the examiner should provide an opinion that responds to the following:

(a) Please identify (by medical diagnosis) each gastroesophageal disability entity found.

(b) Please identify the likely etiology for each gastroesophageal disability entity diagnosed; specifically, is it at least as likely as not (a 50% or greater probability) that such disease was either (i) caused by or (ii) aggravated by (increased in severity due to) any of the Veteran's service-connected disabilities (PTSD, IVDS, and CAD) or by use of medication to treat a service-connected disability.

(c) If the opinion is to the effect that a service-connected disability (or medication for such disability) did not cause, but aggravated, a diagnosed gastroesophageal disability entity, please identify, to the extent possible, the degree of additional disability (pathology/impairment) resulting from such aggravation, indicating the "baseline" severity of such disability prior to any aggravation by a service-connected disability and the level of severity existing after the aggravation occurred.

The examiner must explain the rationale for all opinions in detail (regarding causation and regarding aggravation), citing to supporting clinical data and/or medical literature, as appropriate.  The examiner should take into consideration that the Veteran is competent to report in-service and post-service symptom experiences.

5.  The AOJ should arrange for a VA genitourinary  examination of the Veteran to ascertain the nature and likely etiology of the claimed erectile dysfunction.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions as to the following:

(a) Is it at least as likely as not (a 50% or greater probability) that any disability manifesting in erectile dysfunction is related to any incident of the Veteran's military service?

(b) Is it at least as likely as not (a 50% or greater probability) that any disability manifesting in erectile dysfunction has been (i) caused by or (ii) aggravated by (permanently increased due to) his service-connected disabilities (PTSD, IVDS, and CAD), to include medication taken for such disabilities?

(c) If the opinion is to the effect that a service-connected disability (or medication for such disability) did not cause, but aggravated, erectile dysfunction, please identify, to the extent possible, the degree of additional disability (pathology/impairment) resulting from such aggravation, indicating the "baseline" severity of such disability prior to any aggravation by a service-connected disability and the level of severity existing after the aggravation occurred.

The examiner must explain the rationale for all opinions in detail (regarding causation and regarding aggravation), citing to supporting clinical data and/or medical literature, as appropriate.  The examiner should take into consideration that the Veteran is competent to report in-service and post-service symptom experiences.

6.  After the record is determined to be complete, the AOJ should schedule the Veteran for an examination by a cardiologist or other appropriate specialist to determine the severity of his CAD.  The examiner should provide findings regarding all related symptoms and describe the severity of these symptoms.  The claims file must be made available to and reviewed by the examiner.

In particular, the examiner is requested to consider and address as necessary in a medical opinion the functional limitations caused by his service-connected CAD that could impact either daily living or industrial capacity.

Any indicated studies must be completed, to include exertional / workload capacity testing.

7.  After the record is determined to be complete, the AOJ should then arrange for an examination of the Veteran by a neurologist or appropriate specialist to assess the severity of his service-connected back disability and associated neurological sequelae, including his service-connected radiculopathy of both lower extremities.  The entire record must be reviewed by the examiner in conjunction with the examination, and the examiner should elicit from the Veteran a description of all symptoms and related functional impairment associated with his service-connected back disability and associated neurological sequelae (including radiculopathy of both lower extremities).

In particular, the examiner is requested to consider and address as necessary in a medical opinion the functional limitations caused by his service-connected back disability and associated neurological sequelae (including radiculopathy of both lower extremities) that could impact either daily living or industrial capacity.

Any indicated studies must be completed, to include range of motion studies, with notation of any additional functional limitations due to factors such as weakness, pain on use, etc.  All findings should be described in detail.

The examiner should include rationale with all opinions.

8.  After the record is determined to be complete, the AOJ should schedule the Veteran for an examination to determine the current severity of his PTSD.  The examiner should provide findings regarding all related symptoms and describe the severity of these symptoms.  The claims file must be made available to and reviewed by the examiner.

The examiner should provide accurate and fully descriptive assessments of all psychiatric symptoms and should comment upon the frequency or severity of the Veteran's PTSD.

The examiner should describe the Veteran's functional impairment from his service-connected PTSD that could impact either daily living or industrial capacity.  The examiner should consider and discuss as necessary that the Veteran has reported working in real estate sales for 15 years and in mortgage lending for 20 years, experiencing conflicts with supervisors (as reported during his April 2011 VA PTSD examination).

A complete rationale for all opinions must be provided.

9.  The AOJ should then review the record and readjudicate the claims on appeal, to include consideration for TDIU based on the Veteran's PTSD.  If any issue on appeal remains denied to any extent, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


